         Case 8-20-71877-reg    Doc 172    Filed 04/01/21    Entered 04/01/21 17:38:06




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK


In re:                                              Chapter 7

DIAMOND FINANCE CO., INC.,                          Case No. 20-71877 (REG)

                               Debtor.


                                 AFFIRMATION OF SERVICE

       I Clyde W. Hollins, do hereby affirm, under penalty of perjury, that I am employed by the
law firm of Olshan Frome Wolosky LLP, Special Counsel for Chapter 7 Trustee Marc
Pergament, in the above-captioned case, and that on March 30, 2021, I caused to be served a true
and correct copy of the Consent Adjournment Letter [Dkt.#170] via U.S.P.S., First Class mail,
and email upon the party listed below at the contact information also listed herein:


            Christine Hoey
            7083 Highlands Creek Avenue
            Lakeland, FL 33813-1824
            c4one@aol.com


Dated: April 1, 2021
       New York, New York




                                                   98-20 62nd Drive

                                                   Rego Park, NY 11374




5780663-1
